LAVERY, J.,
concurring. Although I respectfully disagree with the conclusion reached in part II of the majority opinion, I would affirm the decision of the habeas court because each of the petitioner’s claims is without merit.
Although in Ross v. Moffitt, 417 U.S. 600, 618, 94 S. Ct. 2437, 41 L. Ed. 2d 341 (1974), the United States Supreme Court held that an indigent defendant did not *422have a constitutional right to court-appointed counsel in pursuing a discretionary state appeal, it stated: “We do not mean by this opinion to in any way discourage those States which have, as a matter of legislative choice, made counsel available to convicted defendants at all stages of judicial review.” See, e.g., Hernandez v. State, 127 Idaho 685, 687, 905 P.2d 86 (1995) (statutory right to counsel in discretionary state appeals); Dodson v. Director, Dept. of Corrections, 233 Va. 303, 306, 355 S.E.2d 573 (1987) (same). On the basis of a careful consideration of the text of General Statutes § 51-296, its relationship to legislation that preceded it, its legislative history and precedent inteipreting the scope of this statute in habeas corpus proceedings, I would conclude that § 51-296 provides an indigent defendant1 with a statutory right to the assistance of counsel in filing a petition for certification with our Supreme Court, seeking discretionary review of a decision from this court.
“When we engage in statutory interpretation, [o]ur fundamental objective is to ascertain and give effect to the apparent intent of the legislature. ... In seeking to discern that intent, we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter.” (Citations omitted; internal quotation marks omitted.) State v. *423Spears, 234 Conn. 78, 86-87, 662 A.2d 80, cert. denied, 516 U.S. 1009, 116 S. Ct. 565, 133 L. Ed. 2d 490 (1995). “We have long followed the guideline that [t]he intent of the lawmakers is the soul of the statute, and the search for this intent we have held to be the guiding star of the court. It must prevail over the literal sense and the precise letter of the language of the statute.” (Internal quotation marks omitted.) Butler v. Hartford Technical Institute, Inc., 243 Conn. 454, 462, 704 A.2d 222 (1997).
General Statutes § 51-296 (a) provides in relevant part: “In any criminal action, in any habeas corpus proceeding arising from a criminal matter, in any extradition proceeding, or in any delinquency matter, the court before which the matter is pending shall, if it determines after investigation by the public defender or his office that a defendant is indigent as defined under this chapter, designate a public defender, assistant public defender or deputy assistant public defender to represent such indigent defendant . . . .” While a petition for certification does not fall within the ambit of a habeas corpus proceeding, an extradition proceeding or a delinquency matter, the majority concedes that “it is unclear whether it falls within the meaning of § 51-296’s reference to ‘any criminal action.’ ”
Because the words “[i]n any criminal action” are not defined in § 51-296 or chapter 887, nor is the meaning of those words apparent from their context, it is appropriate to look for guidance to precedent that has interpreted § 51-296. Although the text of § 51-296 does not explicitly discuss appellate proceedings, our Supreme Court has stated that an indigent defendant has “the statutory right to competent trial counsel; Aillon v. Meachum, 211 Conn. 352, 559 A.2d 206 (1989); and appellate counsel; Valeriano v. Bronson, 209 Conn. 75, 546 A.2d 1380 (1988); under § 51-296 . . . .” (Emphasis added.) Lozada v. Warden, 223 Conn. 834, 841, 613 A.2d 818 *424(1992). Lozada’s reference to appellate counsel was limited to a first appeal as of right, and the issue of whether § 51-296 afforded an indigent defendant a statutory right to counsel in filing a petition for certification was not before the Supreme Court. Nonetheless, at a minimum, Lozada reflects that our Supreme Court has adopted a broad construction of § 51-296 and that the text of this statute extends the right to counsel beyond the trial stage to include a first appeal as of right.2
Because the meaning of “[i]n any criminal action” is neither apparent from its context nor from precedent *425that has interpreted § 51-296, it is appropriate to examine the commonly approved meaning of those words. See State v. Woods, 234 Conn. 301, 309, 662 A.2d 732 (1995). Although our Supreme Court has stated that “the word ‘action’ has no precise meaning and the scope of proceedings which will be included within the term as used in . . . statutes depends upon the nature and purpose of the particular statute in question”; Carbone v. Zoning Board of Appeals, 126 Conn. 602, 605, 13 A.2d 462 (1940); Fishman v. Middlesex Mutual Assurance Co., 4 Conn. App. 339, 344, 494 A.2d 606 (1985); State v. Magnota, 1 Conn. Cir. Ct. 151, 152, 177 A.2d 515 (1961); it has also stated that “[i]n a general sense the word ‘action’ means the lawful demand of one’s right in a court of justice; and in this sense may be said to include any proceeding in such a court for the purpose of obtaining such redress as the law provides.” (Internal quotation marks omitted.) In re Investigation of the Grand Juror, 188 Conn. 601, 606, 452 A.2d 935 (1982); Waterbury Blank Book Mfg. Co. v. Hurlburt, 73 Conn. 715, 717, 49 A. 198 (1901). Because this case presents a question of statutory interpretation, it is appropriate to utilize the approach set forth in Carbone by looking to the nature and purpose of § 51-296 to determine whether a discretionary appeal falls within the ambit of this statute.3
To appreciate fully the nature and purpose of § 51-296, it is necessary to briefly review its statutory genealogy. The legislature first used the phrase “[i]n any criminal action” in Public Acts 1959, No. 28, § 13, which was *426codified as General Statutes § 54-81a. That act provided in relevant part: “In any criminal action in the circuit court, the judge before whom the matter is pending shall, if he determines that the interests of justice so require, appoint an attorney to act as special public defender and represent the defendant. ...” Public Acts 1959, No. 28, § 13. The first statutory reference to appellate counsel appeared in 1965. Public Acts 1965, No. 178, § 1, which was codified in General Statutes § 54-81a, provided in relevant part: “In any criminal action in the circuit court, the judge before whom the matter is pending shall, if he determines that the interests of justice so require, designate the public defender for such circuit or an assistant public defender to represent the defendant. . . . The public defender or assistant public defender may, in the performance of his regular duties, appeal to the appellate division of the circuit court and, if certification is sought and granted, to the supreme court of errors.”
In hearings before the Judiciary Committee, Arthur Lewis, chairman of the committee on administration of criminal justice for the Connecticut Bar Association, stated that with the passage of Senate Bill No. 233, which became Public Acts 1965, No. 178, a “public defender can appeal the case to the Appellate Division and to the Supreme Court should the case go [that far].” Conn. Joint Standing Committee Hearings, Judiciary, 1965 Sess., p. 142. In discussing the changes brought about by the passage of Public Acts 1965, No. 178, the Appellate Division of the Circuit Court observed that Public Acts 1959, No. 28, § 13 “was repealed and replaced by more liberal and more comprehensive provisions . . . .” State v. DeJoseph, 3 Conn. Cir. Ct. 624, 633, 222 A.2d 752, cert. denied, 385 U.S. 982, 87 S. Ct. 526, 17 L. Ed. 2d 443 (1966). In State v. Clark, 4 Conn. Cir. Ct. 570, 572-73, 237 A.2d 105 (1967), the Appellate Division of the Circuit Court stated that “[o]ur public *427defender system safeguards the rights of indigent persons not only at the trial level but also on appeals, as is set forth in § 54-81a of the General Statutes, [which was amended by Public Acts 1965, No. 178, § 1, effective June 15, 1965.] Under it, an accused who lacks funds is assured of representation by an experienced counsel who, subject to the court’s approval, are able to incur whatever expense is necessary for the proper protection of the rights of the accused, not only in the trial court but also on appeal.”
Public Acts 1972, No. 281, § 23, which was codified in § 54-81a, provided in relevant part: “The public defender or assistant public defender may, in the performance of his regular duties appeal to the appellate division of the court of common pleas and, if certification is sought and granted, to the supreme court. . . .” Public Acts 1974, No. 74-183, § 150 (P.A. 74-183), which was codified in § 54-81a, provided in relevant part: “In any criminal action in the court of common pleas, the judge before whom the matter is pending shall, if he determines that the interests of justice so require, designate a public defender or an assistant public defender to represent the defendant. . . . The public defender or assistant public defender may, in the performance of his regular duties, appeal to the superior court and, if certification is sought and granted, to the supreme court. . . .”
In 1974, the legislature repealed § 54-81a, effective October 1, 1975. Public Acts 1974, No. 74-317, § 12 (P.A. 74-317). Public Act 74-317, § 7, was codified as General Statutes § 51-296 and, as enacted, it provided: “In any criminal action, in any habeas corpus proceeding arising from a criminal matter, in any extradition proceeding, or in any juvenile court matter, the court before which the matter is pending shall, if it determines, after investigation by the public defender or his office, that *428a defendant is indigent, as defined under this act, designate a public defender or assistant public defender to represent such indigent defendant. . . .” For purposes of this discussion, the text of this statute has remained virtually unchanged.
Because the legislature repealed § 54-81a, and neither the text nor the legislative history of P.A. 74-317, § 7, explicitly discusses appellate proceedings, the majority interprets the phrase “[i]n any criminal action” in P.A. 74-317, § 7, to encompass only trial proceedings. Several factors suggest, however, that “[i]n any criminal action” encompasses trial proceedings as well as the provisions for appellate counsel that were set forth in § 51-81a.
First, because the legislative history to P.A. 74-317, § 7, is silent, it is reasonable to examine the statutes that preceded that act to determine whether they provide any insight into the meaning of “[i]n any criminal action.” If, as the majority claims, the phrase “[i]n any criminal action” can be inteipreted to include only trial proceedings, why did the legislature use qualifying language to limit the scope of that phrase between 1959 and 1974? In 1959, when the legislature first used this phrase, it qualified it by stating “[i]n any criminal action in the circuit court . . . .” Public Acts 1959, No. 28, § 13. In 1974, when the Court of Common Pleas assumed the jurisdiction and functions of the Circuit Court; see P.A. 74-183, §§ 5 and 7; the legislature once again limited the scope of this phrase by stating “[i]n any criminal action in the court of common pleas . . . .” P.A. 74-183, § 150. In 1974, when the legislature eliminated the reference to appellate proceedings in § 51-81a by repealing that statute and it adopted P.A. 74-317, § 7, it failed to use any qualifying language to limit the scope of “[i]n any criminal action . ...” As evidenced by its conduct between 1959 and 1974, “[t]he legislature is quite aware of how to use language when it wants to express its intent to qualify or limit the operation of a statute”; *429State v. Ingram, 43 Conn. App. 801, 825, 687 A.2d 1279 (1996), cert. denied, 240 Conn. 908, 689 A.2d 472 (1997); and the phrases “in the circuit couxt” and “in the court of common pleas” cannot be construed as excessive verbiage because “[w]e presume that the legislature had a purpose for each sentence, clause or phrase in a legislative enactment, and that it did not intend to enact meaningless provisions.” (Internal quotation marks omitted.) Ferrigno v. Cromwell Development Associates, 244 Conn. 189, 196, 708 A.2d 1371 (1998). If the legislature had intended to limit the scope of P.A. 74-317, § 7, to encompass only the appointment of counsel in trial proceedings, it would follow, in light of its conduct between 1959 and 1974, that the legislature would have qualified “[i]n any ciiminal action” in P.A. 74-317, § 7, by referring to the trial court.
Second, although the legislative history to P.A. 74-317, § 7, is silent, the legislature’s deletion of the limiting phrase “in the court of common pleas,” which appeared in § 54-81a, as amended by P.A. 74-183, § 150, suggests that the legislature did not intend to eliminate any of the provisions for appellate counsel that were set forth in § 51-81a. Whereas § 54-81a, as amended by P.A. 74-183, § 150, provided that an indigent defendant had a statutory right to counsel “[i]n any criminal action in the court of common pleas” and contained a separate provision concerning appeals to the Appellate Session of the Superior Couxt and the Supreme Court, P.A. 74-317, § 7, provided only that an indigent defendant had a statutory right to counsel “[i]n any criminal action . . . .” The legislature’s deletion of the limiting phrase “in the court of common pleas” in conjunction with its failure to discuss appellate proceedings in the text of P.A. 74-317, § 7, suggest that it intended to preserve the provisions for appellate counsel that were set forth in § 51-81a by subsuming them under the broad phrase “[i]n any criminal action.” An indigent has a statutory *430right, based on this interpretation of P.A. 74-317, § 7, to the assistance of counsel during the successive stages of a criminal action, which include trial, first appeal as of right and discretionary appeal to our Supreme Court.
Third, this interpretation of P.A. 74-317, § 7, effectuates the legislative intent underlying this act, whereas the majority’s interpretation undermines that intent. In construing a statute, “[o]ur fundamental objective is to ascertain and give effect to the apparent intent of the legislature”; (internal quotation marks omitted) Conway v. Wilton, 238 Conn. 653, 663, 680 A.2d 242 (1996); and in seeking to discern that intent, it is appropriate to look for guidance to statements made in the course of debate on the floor of the legislature. Robinson v. Unemployment Security Board of Review, 181 Conn. 1, 8, 434 A.2d 293 (1980). In commenting on House Bill 5773, which became P.A. 74-317, Senator Richard S. Scalo stated: “[T]his is one of the most important bills that we have passed this session in terms of providing effective services in the criminal sphere for indigent people. . . . The state has a responsibility to provide adequate and effective legal counsel for those people who are unable to provide economically for counsel themselves. ... I think that this bill will go a long way to removing all of those impediments towards the standard that we are all seeking which is equal, effective and adequate assistance of counsel for indigent people.” 17 S. Proc., Pt. 6, 1974 Spec. Sess., pp. 2262-64. Although Senator Scalo was not specifically referring to § 7 of P.A. 74-317, his statements are nonetheless probative of the intent underlying that public act. “Although statements made on the floor of the legislature are not controlling on statutory interpretation, we may take judicial notice of those statements, which are strong indications of legislative intent.” (Internal quotation marks omitted.) West Haven v. Hartford Ins. Co., 221 Conn. 149, 159, 602 A.2d 988 (1992). Extending the statutory right *431to counsel to include a discretionary appeal effectuates the legislature’s broad goal of providing adequate and effective counsel for indigent defendants, whereas the majority’s interpretation frustrates that objective. Moreover, it seems implausible that a legislature, concerned with affording greater protection to indigent defendants, would extinguish any of the provisions for appellate counsel that were set forth in § 51-81a.
Fourth, this interpretation of P.A. 74-317, § 7, which was codified as § 51-296, derives additional support from precedent that has adopted an expansive interpretation of this statute in habeas corpus proceedings. Section 51-296 (a) provides that an indigent defendant has a right to counsel “[i]n any criminal action, in any habeas corpus proceeding arising from a criminal matter, in any extradition proceeding, or in any delinquency matter . . . .” (Emphasis added.) Although there is no federal constitutional right to counsel in habeas corpus proceedings; Pennsylvania v. Finley, 481 U.S. 551, 559, 107 S. Ct. 1990, 95 L. Ed. 2d 539 (1987); we have interpreted § 51-296’s reference to “in any habeas corpus proceeding” to provide an indigent defendant with a statutory right to counsel in habeas hearings; Iovieno v. Commissioner of Correction, 242 Conn. 689, 701-702, 699 A.2d 1003 (1997); Lozada v. Warden, supra, 223 Conn. 838-39; and habeas appeals. Iovieno v. Commissioner of Correction, supra, 702; Franko v. Bronson, 19 Conn. App. 686, 692, 563 A.2d 1036 (1989). Interpreting “[i]n any criminal action” to encompass the successive stages of a criminal action is no more implausible than our interpretation of “in any habeas corpus proceeding” to include the successive stages of a habeas proceeding.
Although the majority properly points out that, in our judicial system, there are differences between the relative function of discretionary appeals and first appeals as of right, the right to apply for permissive *432review is of great importance to a criminal defendant. “[I]n the context of constitutional questions arising in criminal prosecutions, permissive review in the state’s highest court may be predictably the most meaningful review the conviction will receive. . . . [T]he state’s highest court remains the ultimate arbiter of the rights of its citizens.” Ross v. Moffitt, supra, 417 U.S. 619 (Douglas, J., dissenting). Our Supreme Court has recognized that part of its “function on a petition for certification is to determine whether the petition raises a substantial question which should be considered by [the court] in the interests of justice to the particular litigants . . . .” (Internal quotation marks omitted.) State v. Chisholm, 155 Conn. 706, 707, 236 A.2d 465 (1967). Moreover, “the technical requirements for applications for writs of certiorari are hazards which one untrained in the law could hardly be expected to negotiate.” Ross v. Moffitt, supra, 621. “Certiorari practice constitutes a highly specialized aspect of appellate work. The facts which [a court] deems important in connection with deciding whether to grant certiorari are certainly not within the normal knowledge of an indigent appellant . . . .” B. Bosky, “The Right to Counsel in Appellate Proceedings,” 45 Minn. L. Rev. 783, 797 (1961).
The majority also fails to explain adequately the impact its construction of § 51-296 will have on the current practice of the office of public defender in representing indigent defendants in filing petitions for certification or oppositions to the state’s petitions for certification. Although this information is not in the record, it is permissible to take judicial notice of information that is published in the Connecticut Reports.4 *433The following statistics are limited to cases in which a petition for certification was filed seeking discretionary review of a direct appeal decided by this court. The office of the public defender or a special public defender filed a petition for certification or an opposition to the state’s petition for certification in at least fourteen of the approximately twenty nonhabeas criminal petitions decided by our Supreme Court between January and April, 1999. Representation was provided in at least fifty-nine of the approximately ninety-five nonhabeas criminal petitions for certification decided in 1998.
The majority construes “[i]n any criminal action” in § 51-296 to provide for the appointment of counsel only in trial proceedings. When the majority’s construction of § 51-296 is considered in light of the other provisions of that statute and precedent, an indigent defendant has a statutory right to counsel only at trial, habeas hearings, habeas appeals, extradition proceedings and delinquency matters, and there is no statutory right to counsel in a first appeal as of right and a discretionary appeal to our Supreme Court. Pursuant to the majority’s interpretation of § 51-296, the legislature codified an indigent’s constitutionally protected right to trial counsel and it established a statutory right to counsel in certain proceedings where there is no constitutional mandate; however, it purposefully decided not to codify the constitutional mandate for the appointment of counsel in a first appeal as of right. “The law favors a rational statutory construction and we presume that the legislature intended a sensible result.” State v. Parmalee, 197 Conn. 158, 165, 496 A.2d 186 (1985). Construing “[i]n any criminal action” to encompass trial proceedings as well as the provisions for appellate counsel that were set forth in § 51-81a would avoid this unreasonable *434result. On the basis of all of the factors mentioned, I would conclude that the petitioner has a statutory right to the assistance of counsel in the present case.
II
Although the petitioner has a statutory right to counsel in the present case, I would affirm the decision of the habeas court because each of the petitioner’s claims is without merit.
A
The petitioner first claims that he was deprived of the effective assistance of appellate counsel when his attorney failed to file a petition for certification with our Supreme Court. I do not agree.
Pursuant to § 51-296, the petitioner has a right to counsel in filing a petition for certification with our Supreme Court and “[i]t would be absurd to have the right to appointed counsel who is not required to be competent.” Lozada v. Warden, supra, 223 Conn. 838. “Indeed, § 51-296 would become an empty shell if it did not embrace the right to have the assistance of a competent attorney.” Id., 839. In order for the petitioner to prevail on a claim of ineffective assistance of counsel, he has the burden of establishing that his counsel’s performance was deficient, and that as a result of that performance he suffered actual prejudice. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); see Hernandez v. State, supra, 127 Idaho 687 (applying Strickland standard to petitioner’s claim that counsel’s failure to file petition for discretionary review with state Supreme Court constituted ineffective assistance of appellate counsel).
At a hearing before the habeas court, the petitioner testified that after this court had affirmed his conviction, he telephoned his attorney and asked her to file a petition for certification with our Supreme Court. *435Appellate counsel did not file the petition. Relying on Sekou v. Warden, 216 Conn. 678, 690, 583 A.2d 1277 (1990), the habeas court determined that an appellate attorney’s failure to seek discretionary review of an unmeritorious claim would not constitute conduct falling below the level of reasonably competent representation. See id. (holding that appellate counsel’s failure to raise unmeritorious claim on direct appeal was not considered conduct falling below level of reasonably competent representation); see also Williams v. Manson, 195 Conn. 561, 564, 489 A.2d 377 (1985). After reviewing the record, the habeas court concluded that there were no issues worthy of certification by our Supreme Court and, therefore, appellate counsel’s failure to file a petition for certification did not constitute conduct falling below the level of reasonably competent representation. The habeas court concluded that because the petitioner failed to demonstrate that his attorney’s performance fell below the standard of reasonable competence, he did not satisfy the first prong of the Strickland standard.
On appeal, “[t]he underlying historical facts found by the habeas court may not be disturbed unless the findings were clearly erroneous. . . . Historical facts constitute a recital of external events and the credibility of their narrators. So-called mixed questions of fact and law, which require the application of a legal standard to the historical-fact determinations, are not facts in this sense. . . . Whether the representation a defendant received . . . was constitutionally inadequate is a mixed question of law and fact. ... As such, that question requires plenary review by this court unfettered by the clearly erroneous standard.” (Citations omitted; internal quotation marks omitted.) Copas v. Commissioner of Correction, 234 Conn. 139, 152-53, 662 A.2d 718 (1995).
*436Because the habeas court properly determined that the petitioner failed to satisfy the first prong of the Strickland standard, it is unnecessary to reach the second prong. Johnson v. Commissioner of Correction, 218 Conn. 403, 428-29, 589 A.2d 1214 (1991) (reviewing court can find against petitioner on either prong of Strickland). The first prong of the Strickland standard requires the petitioner to establish that his attorney’s performance was deficient. Strickland v. Washington, supra, 466 U.S. 687. The proper standard for attorney performance under Strickland is one of “reasonably effective assistance.” Id. The petitioner must demonstrate “that counsel's representation fell below an objective standard of reasonableness . . . .The proper measure of attorney performance remains simply reasonableness under prevailing professional norms.” (Citation omitted; internal quotation marks omitted.) Johnson v. Commissioner of Correction, supra, 425.
After a careful review of the record applying the appropriate standard of review; see Copas v. Commissioner of Correction, supra, 234 Conn. 152-53; I agree with the habeas court that the performance of petitioner’s appellate counsel, in not filing a petition for certification, did not fall below the standard of reasonable competence. Affirmance of the habeas court’s decision is predicated on a careful consideration of the record in light of the factors set forth in Practice Book § 84-2. Section 84-2 provides in relevant part that “ [certification by the supreme court on petition by a party . . . will be allowed only where there are special and important reasons therefore. . . .” Section 84-2 lists several factors that, “while neither controlling nor fully measuring the court’s discretion, indicate the character of the reasons which will be considered . . . .”
First, in affirming the conviction, the panel of three appellate judges did not decide “a question of substance not theretofore determined by the supreme court *437. . . .” Practice Book § 84-2 (1). In his direct appeal to this court, the petitioner claimed that the trial court had improperly denied his motion to suppress a witness’ pretrial identification. The law concerning pretrial identifications is well established in our state. See, e.g., State v. Wooten, 227 Conn. 677, 685-88, 631 A.2d 271 (1993); State v. Colette, 199 Conn. 308, 310-12, 507 A.2d 99 (1986). Second, there is no inconsistency between the panel’s per curiam decision and other decisions from this court or the decisions of our Supreme Court. See Practice Book § 84-2 (1) and (2). Third, the petitioner neither cites, nor does the record disclose, any evidence that the panel “has so far departed from the accepted and usual course of judicial proceedings, or so far sanctioned such a departure by any other court, as to call for an exercise of the supreme court’s supervision.” Practice Book § 84-2 (3). Fourth, a unanimous panel affirmed the petitioner’s conviction. See Practice Book § 84-2 (5).
Moreover, the petitioner has the burden of establishing that his counsel’s performance was deficient. Strickland v. Washington, supra, 466 U.S. 687; Bunkley v. Commissioner of Correction, 222 Conn. 444, 455, 610 A.2d 598 (1992). At the habeas hearing, the petitioner’s appellate counsel did not testify as to why she failed to file a petition for certification. Additionally, the petitioner did not offer any expert testimony that this case presented issues worthy of certification by our Supreme Court.
On the basis of all of the foregoing factors, I would conclude that the habeas court properly determined that the petitioner did not satisfy the first prong of the Strickland standard and, therefore, he was not deprived of the effective assistance of appellate counsel.
*438B
The petitioner next claims that he was denied the effective assistance of appellate counsel when his attorney failed to notify him of the full scope of his right to file a petition for certification. Specifically, the petitioner claims that General Statutes § 51-197f and Practice Book § 84-1 provide him with a right to file a pro se petition for certification seeking discretionary review of a final judgment from this court, and appellate counsel waived the petitioner’s right, without first obtaining his consent, by failing to inform him that he could file a pro se petition for certification. The petitioner claims that appellate counsel's duty to notify him of this right flows logically from, inter alia, Practice Book § 43-30 and precedent concerning waiver of the right to appeal. The lack of an adequate record precludes review of this claim.
The habeas court signed the transcript of its oral decision and filed a copy with the clerk of the court. The signed transcript of the habeas court’s oral decision is devoid of any reference to this specific claim. In particular, the signed transcript does not indicate whether the habeas court found that appellate counsel had notified the petitioner of his right to file a pro se petition for certification or whether counsel neglected to provide such notice. Without this predicate factual finding, it is not possible to review this claim. The burden of securing an adequate record for appellate review rests with the petitioner. Evans v. Commissioner of Correction, 37 Conn. App. 672, 689, 657 A.2d 1115, cert. denied, 234 Conn. 912, 660 A.2d 354 (1995). Although the petitioner could have ensured the adequacy of the record by filing a motion for articulation, he failed to seek articulation. The lack of an adequate record therefore precludes review of this claim.
*439C
In his final claim, the petitioner contends that his attorney’s failure to file a petition for certification with our Supreme Court deprived him of his only opportunity to seek review of this court’s affirmance of his conviction, in violation of the reasoning underlying our Supreme Court’s decision in Simms v. Warden, 230 Conn. 608, 616, 646 A.2d 126 (1994). I do not agree.
Although Simms and the present case address entirely different subject matter, the petitioner’s argument relies on the reasoning underlying the decision in Simms. Simms established that a petitioner could appeal from a habeas court’s denial of his request for certification to appeal the denial of a petition for a writ of habeas corpus. Id., 612. In the present case, the petitioner claims that, unlike the petitioner in Simms, who was afforded an opportunity to appeal the habeas court’s denial of a request for certification to appeal, his attorney’s failure to file a petition for certification with our Supreme Court deprived him of his only opportunity to seek review of this court’s affirmance of his conviction.
The petitioner’s claim fails because he ignores the relief potentially available through filing a petition for a writ of habeas corpus. General Statutes “§ 52-470 (a) empowers the habeas court to dispose of cases ‘as law and justice require.’ ” James L. v. Commissioner of Correction, 245 Conn. 132, 148, 712 A.2d 947 (1998). Because the petitioner failed, however, to establish that counsel’s failure to file a petition for certification constituted ineffective assistance of counsel, it is unnecessary to determine what type of relief might be available to him in a habeas proceeding.

 General Statutes § 51-297 (f) provides: “As used in this chapter ‘indigent defendant’ means (1) a person who is formally charged with the commission of a crime punishable by imprisonment and who does not have the financial ability at the time of his request for representation to secure competent legal representation and to provide other necessary expenses of legal representation and (2) a child who has a right to counsel under the provisions of subsection (a) of section 46b-135 and who does not have the financial ability at the time of his request for representation to secure competent legal representation and to provide other necessary expenses of legal representation.”


 To support its interpretation that “[i]n any criminal action” in § 51-296 is limited to trial proceedings, the majority concludes that the Lozada court read into the text of § 51-296 the constitutional mandate of assistance of counsel in first appeals as of right and, therefore, Lozada cannot be used to support abroad construction of § 51-296. The majority does not, however, provide any authority to support its explanation that the court in Lozada was required to read into the text of § 51-296 a constitutional mandate that exists independent of § 51-296. The basis for an indigent’s right to the assistance of counsel in a first appeal as of right is the federal constitution. See Douglas v. California, 372 U.S. 353, 356-58, 83 S. Ct. 814, 9 L. Ed. 2d 811 (1963). Because this right to counsel exists independent of § 51-296, it is unclear why a court must read this requirement into the statute.
Precedent establishes that “[i]n endeavoring to interpret the language of [a statute], we must take account of our duty, when presented with a constitutional challenge to a validly enacted statute, to construe the statute, if possible, to comport with the constitution’s requirements." Rules Committee of the Superior Court v. Freedom of Information Commission, 192 Conn. 234, 240, 472 A.2d 9 (1984); see State v. Wilchinski, 242 Conn. 211, 220, 700 A.2d 1 (1997) (“[c]ourts have both the power and the duty to interpret statutes so as to preserve their constitutionality when such an interpretation is possible”). Because the Lozada court was neither confronted with a constitutional challenge to § 51-296, nor did it detect a constitutional infirmity, it is unclear why the Supreme Court would be required to read a federal constitutional mandate into the text of § 51-296. If, as the majority claims, § 51-296 is silent concerning the right to counsel in first appeals as of right, an indigent is still entitled to this right because it is secured by the federal constitution. See Douglas v. California, supra, 372 U.S. 356-58. As the following discussion will demonstrate, however, there is no need to read this constitutional mandate into § 51-296 because several factors suggest that § 51-296’s reference to “[i]n any criminal action” encompasses the successive stages of a criminal action, which include trial, first appeal as of right and discretionary appeal to the Supreme Court.


 In several instances, after examining the particular statute in question, courts have determined that an “action” also included appellate proceedings. See Mulcahy v. Mulcahy, 84 Conn. 659, 663, 81 A. 242 (1911) (appeal from decision of Probate Court to trial court constituted “action” within meaning of General Statutes § 705); Ment v. Ives, 27 Conn. Sup. 239, 243, 235 A.2d 330 (1967) (appeal from decision of highway commissioner to trial court constituted “action” within meaning of Practice Book § 167); see also McCabe v. Atkinson, 15 Conn. Sup. 307, 308 (1948).


 “To take judicial notice is a function, and to apply it to the decision of causes [is] a right, which appertains to every court of justice, from the lowest to the highest. ... A court may take judicial notice of all matters that are (1) within the knowledge of people generally in the ordinary course of human experience ... or (2) generally accepted as true and capable of ready and unquestionable demonstration . . . .” (Citations omitted; internal *433quotation marks omitted.) Parsons v. United Technologies Corp., 243 Conn. 66, 84 n.18, 700 A.2d 655 (1997).